Citation Nr: 0113104	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  96-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for 
additional disability, claimed as a cerebrovascular accident, 
secondary to medical treatment at VA facilities from January 
1989 to March 1989.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and a friend





INTRODUCTION

The veteran served on active duty from September 1950 to July 
1954.

The current appeal arose from a March 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability, claimed as a 
cerebrovascular accident, as secondary to medical treatment 
received at VA facilities from January 1989 to March 1989.

The veteran and a friend provided oral testimony before a 
Hearing Officer at the RO in January 1996, a transcript of 
which has been associated with the claims file.

In February 1996 the Hearing Officer at the RO affirmed the 
determination previously entered.

In May 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In October 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

There is no competent medical evidence that the veteran ever 
sustained additional disability, including a claimed 
cerebrovascular accident as secondary to medical treatment 
received at VA facilities from January 1989 to March 1989.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
claimed as a cerebrovascular accident as secondary to medical 
treatment at VA facilities from January to March 1989 have 
not been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was initially hospitalized by VA at the Brentwood 
medical facility from January 13, 1989 to March 10, 1989.  
His chief complaint was depression and suicidal ideation.  
The hospital discharge diagnoses were major depression, adult 
onset diabetes mellitus, and hypertension.  The discharge 
summary and treatment reports associated with the period of 
admission contain no evidence or findings of a 
cerebrovascular accident.

A VA hospital discharge summary for the Wadsworth medical 
center shows the veteran was diagnosed with right hand 
cellulitis.  The summary shows he had an attempted placement 
of a Heparin lock into his right hand the previous Thursday 
prior to admission.  The following day he noticed some 
redness and currently presented with progressive erythema, 
swelling, and increased warmth of his right wrist and hand.  
He was admitted with a diagnosis of right hand cellulitis.  
He was reported as improved on discharge.  A January 1989 
electroencephalogram showed a possible infarction.  

A February 1989 treatment report shows the veteran was 
evaluated for right shoulder pain with initial injury 
reported as having been sustained three years earlier.  
There was recorded a history of tendinitis/arthritis of the 
right shoulder/elbow with a plan to improve the flexibility 
and strength of the right upper extremity.

In Mid-March 1989 the veteran was seen with complaints of 
right side pain.  He was scheduled for an ultrasound and 
range of motion strengthening exercises.  Approximately one 
week later the veteran stated he had no further problem.  His 
right hand was feeling better with tenderness over a small 
area of the right wrist.  He had a complaint of a tremor of 
the right hand.  In late March he had no further complaints 
with respect to the right hand, but reported complaints of 
weakness.

VA outpatient treatment reports dated in 1990 show the 
veteran was reported to have a history of a stroke or 
cerebrovascular accident. A VA consultation report shows the 
veteran underwent a work-up to rule out a stroke.  His 
medical history included arthritis for two to three years 
which included the right shoulder, right hip, and right 
metacarpophalangeal joints.  He reported that about two and 
one-half months prior he had experienced one episode of 
right-sided facial twitching which lasted for about 45 
minutes.  After the first twitching, his right side was 
heavy, involving the right upper and lower extremity, and he 
started becoming weak.  At that point he was not able to use 
his right hand to write.  A previous May 1989 computerized 
axial tomographic (CAT) scan was reported as normal.  The 
impression was that the veteran had an acute right 
hemiparesis with possible lacunar stroke in the left internal 
capsule and basal ganglia; however, the examiner could not 
rule out other areas of infarction in the basal ganglia which 
was evidenced with cogwheeling.

VA outpatient treatment reports dated in September 1995 show 
the veteran reported for medication refills and follow-up for 
a triple abdominal aortic aneurysm surgery in April 1995, and 
a stroke with right side weakness in 1989 with Parkinson's 
like symptoms.  In October 1995, his Parkinson's disease was 
said to be under control.  There was additional notation that 
he had a history of Parkinson's disease and left stroke with 
right hand and a baseline of a flexed kyphotic posture and 
difficulties with balance and gait.  In March 1999 he was 
clinically assessed with Parkinson's disease-advanced with 
dyskinesia increased since decrease in Amertaline.

The veteran and a friend provided oral testimony before a 
Hearing Officer at the RO in January 1996, a transcript of 
which has been associated with the claim's file.  The veteran 
basically testified that VA's improper placement of a Heparin 
lock into his right hand while hospitalized in March 1989 set 
off a sequence of events resulting in a cerebrovascular 
accident.

VA conducted a special neurological examination of the 
veteran in July 2000.  During the course of the examination 
it was recorded that the veteran continued to have loss of 
right arm swing or movement, decreased finger tap (right 
greater than left) and rigidity in upper extremities.  The 
examiner noted that his review of the records disclosed that 
the veteran had had Parkinson's disease since 1989.  A 
September magnetic resonance imaging (MRI) was said to have 
revealed moderate cerebral atrophy and minimal cerebellar 
atrophy which was considered compatible with the veteran's 
age.  The examiner opined that he could find no concrete 
evidence that the veteran did have a stroke in early 1989.  
He added that the veteran's right extremity cogwheeling, 
tremor, and some weakness would correlate with Parkinson's 
disease rather than a stroke or cerebrovascular accident.

Criteria

VCAA

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. VCAA of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103(a)).  If a claimant's application for a 
benefit administered by the laws of the Secretary is 
incomplete, the Secretary shall notify the claimant and the 
claimant's representative, if any, of the information 
necessary to complete the application.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5102(b)).

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identified to 
the Secretary and authorizes the Secretary to obtain.  
Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.

Such a notification shall (A) identify the records the 
Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain those records, and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.



Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)(1)-(3).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.

VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(d)).

38 U.S.C.A. § 1151

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to the provisions of 38 U.S.C.A. § 1151 were 
revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000).

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(a)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993); aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary Consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered: 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).
Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
Hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.

In this case, the Board remanded the case to the RO in order 
for the veteran to identify any additional records of 
treatment not previously obtained by the RO, and the 
accomplishment of a comprehensive examination addressing the 
issue on appeal.  

Additional records were obtained and associated with the 
claims file, and the veteran was afforded the benefit of a 
contemporaneous comprehensive examination addressing the very 
heart of the issue on appeal.  Also, the veteran and a friend 
previously provided oral testimony before a Hearing Officer 
at the RO, a transcript of which has been associated with the 
claims file.

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober. 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997).

As noted above, a review of the record discloses that the 
development requested by the Board in its May 1998 remand of 
the case to the RO has been completed.  See Stegall v. West. 
11 Vet. App. 268 (1998).

In addition to the above, the record shows that the RO 
scheduled and the veteran attended a VA examination in July 
2000.  The report of the examination, despite the contentions 
to the contrary on appeal, is thorough and responsive to the 
Board's May 1998 inquiry, including the etiology of a 
cerebrovascular accident.  See VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(C)).  Thus, the Board finds that 
the development completed in this case is in full compliance 
with the Board's remand instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the VCCA of 2000.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and have done so.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
of the veteran's claim by the RO under the new law would only 
serve to further delay resolution of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  However, 
inasmuch as the original claim brought pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed more than five 
years before October 1, 1997 (August 1992), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

38 U.S.C.A. § 1151

As to the claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed as cerebrovascular accident as secondary to medical 
treatment received at VA facilities from January 1989 to 
March 1989, where it is determined that there is additional 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board reiterates the three basic requirements for 
prevailing on a claim for service connection, or in this 
case, compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and a current 
disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that the evidentiary record does not 
support the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability claimed as cerebrovascular accident as 
secondary to medical treatment at VA facilities from January 
1989 to March 1989.

First, a VA medical professional has determined that the 
veteran does not have residuals of a cerebrovascular 
accident.  The July 2000 VA medical examination report shows 
the examiner was quite clear in his opinion.  He stated he 
could find no concrete evidence that the veteran had a stroke 
associated with his medical treatment for right hand 
cellulitis at VA facilities in early 1989.  

The examiner went on to specify that there was certainly a 
strong possibility that the loss of mobility of the right 
extremities was an initial sign of a progressive Parkinson's 
disease which the veteran still has and for which he is being 
treated.  

The medical specialist did not link a cerebrovascular 
accident, Parkinson's disease, or any disability to the 
veteran's medical treatment at VA medical facilities in early 
1989.  There is no competent medical evidence of record 
linking any disability, additional or otherwise, to treatment 
received by the veteran at VA facilities from January 1989 to 
March 1989.

While the veteran has consistently opined that he incurred 
additional disability; namely, a cerebrovascular accident as 
the result of VA medical treatment, as a lay person, is not 
competent to offer evidence that requires medical knowledge 
as to diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran suffered additional 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
secondary to medical treatment at VA facilities from January 
1989 to March 1989.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In the case at hand, the issue of whether VA hospitalization, 
medical or surgical treatment, or examination caused 
additional disability requires competent medical evidence.  
In the absence of competent medical evidence, the Board must 
deny the veteran's claim.

In light of the above, the Board concludes that a 
preponderance of the evidence is against the veteran's claim, 
and the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
For these reasons, the Board finds that the evidence of 
record does not establish entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability, 
claimed as cerebrovascular accident as secondary to medical 
treatment received at VA medical facilities from January 1989 
to March 1989, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

